DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


        Claim(s) 14-15, 16-21, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marakhtanov et al (US 2017/0084429)
  Marakhtanov discloses a plasma process method (page 4, para 0064), wherein a plasma is excited using at least one pair of a main RF power supply and a secondary RF power supply (page 4, para 0066-0067), the plasma process method comprising:
  at least a process step (page 13, para 0175, fig. 10C)
 dividing each process step into a plurality of time periods (State 1, State 2) (fig. 10C) and
maintaining a change in an phase angle of the one pair of the main RF power supply and the secondary RF power supply corresponding to each of the time periods at a predetermined value to provide an increased plasma angular distribution uniformity (page 8, paras 0107-0108, 0110, page 11, para 0154, figs. 3D. 10C), which reads on maintaining a common exciter (CEX) phase locking delay angle of the one pair of the main power supply and the secondary power supply corresponding to each of the time periods at a predetermined value to provide an increased plasma angular distribution uniformity, wherein the change in an phase angle/predetermined values of CEX phase locking delay angles of the plurality of time periods (State 1, State 2, t25, t26, t27) in each process step are distributed non-periodically as seen in the time t in fig. 10C ( page 8, para 0107, page 13, para 0175, fig. 10C)
 Regarding claim 15, Marakhtanov discloses that the change in a phase angle/the predetermined values of the CEX phase locking delay angles of the plurality of time periods of each process step change in steps (page 8, para 0107-0108, fig. 10C)
 Regarding claim 16, Marakhtanov discloses that the etch step/process step includes a plurality of process steps (etching layer step, mask removing step), and the plurality of process steps are performed simultaneously (page 4, para 0063-0065, fig. 10C)
Regarding claim 17, Marakhtanov discloses that for each process step, a quantity of the plurality of time periods ( State 1, State 2), process time ( t25, t26, t27) of each of the plurality of time periods, and the change in a phase angle/the predetermined value of the CEX phase locking delay angle of each of the plurality of time periods of the process step are determined ( page 8, para 0107, page 13, para 0175-0176)
Regarding claim 18, Marakhtanov discloses identifying a correspondence of the process condition (etching, depositing, flowing of a process gas) with the quantity of the plurality of time periods (page 7, para 0098-0099), the process time of each of the plurality of time periods (State 1, State 2) (page 13, para 0175-0177), and the change in a phase angle/ the predetermined value of the CEX phase locking delay angle of each of the plurality of time periods ( State 1, State 2) (page 8, para 0107, page 13, para 0175-0177, fig. 10C)
Regarding claim 19, Marakhtanov discloses that the process condition includes a process type and a process parameter, the process type includes an etching process, and a deposition process and the process parameter includes a type and flow of a process gas (page 7, para 0099, fig. 10C)
Regarding claim 20, Marakhtanov discloses that the at least a pair of the main power supply and the secondary power supply includes a x/first radio frequency (RF) power supply as the main power supply and a y/second RF power supply as the secondary power supply ( page 4, para 0066-0067), by adjusting a phase angle of an output wave of the first RF power supply and/or a phase angle of an output wave of the second RF power supply, a phase difference between the first RF power supply and the second RF power supply is changed to obtain the change in a phase angle/predetermined value of the CEX phase locking delay angle ( page 8, para 0107-0108, 0114-0118, figs 3C-3D)
Regarding claim 21, Marakhtanov discloses that the at least a pair of the main power supply and the secondary power supply includes a x/first radio frequency (RF) power supply as the main power supply and a plurality of y and z power supplies as the secondary power supply (page 4, para 0066-0067), by adjusting a phase angle of an output wave of the first RF power supply and/or phase angles of an output waves of the plurality of second RF power supplies,  phase differences between the first RF power supply and the second RF power supplies are changed to obtain the change in a phase angle/predetermined value of the CEX phase locking delay angle ( page 8, para 0107-0108, 0114-0118, figs 3C-3D)
 Regarding claim 23, Marakhtanov discloses that the plasma process method is suitable for an inductively coupled plasma apparatus (page 16, para 0207)
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
      The following is a statement of reasons for the indication of allowable subject matter:  
     Regarding claim 22, the cited prior art of record fails to disclose or render obvious a plasma process method comprises the limitation of wherein the at least a pair of the main power supply and the secondary power supply includes a plurality of RF power supplies arranged in order, two neighboring RF power supplies of the plurality of RF power supplies forming a pair of main power supply and secondary power supply, a front RF power supply in the pair of main power supply and secondary power supply being used as the main power supply, and a rear RF power supply in the pair of main power supply and secondary power supply being used as the secondary power supply in combination with the rest of the limitations of claim 22

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
       Radomski et al (US 2018/0330921)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713